 
 
I 
108th CONGRESS
2d Session
H. R. 4519 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2004 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Child Nutrition Act of 1966 to promote better nutrition among school children participating in the school breakfast and lunch programs. 
 
 
1.Short titleThis Act may be cited as the Better Nutrition for School Children Act of 2004. 
2.Foods of minimal nutritional value 
(a)In generalSection 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended— 
(1)in subsection (a), by inserting (throughout the entire school, including the school grounds, until the end of the time of service of food under the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)) after participating schools; 
(2)by striking subsection (b); 
(3)by redesignating subsection (c) as subsection (d); and 
(4)by inserting after subsection (a) the following: 
 
(b)BasisThe Secretary shall promulgate the regulations required under subsection (a) based on sound nutritional science, as determined by the Secretary. 
(c)FactorsIn promulgating the regulations required under subsection (a), the Secretary shall consider— 
(1)the nutritional needs of students in various grade levels; 
(2)the proximity of any area where foods of minimal nutritional value may be sold, donated, or served without charge to the food service facilities or areas; 
(3)the extent to which students will likely substitute consumption of foods of minimal nutritional value for other food served in participating schools under this Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and 
(4)the benefits to a school of permitting the sale, donation, or service without charge of foods of minimal nutritional value, including the extent to which the proceeds of such sales inure to the benefit of a school or an organization of students approved by a school.. 
(b)Regulations 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall promulgate such regulations as are necessary to implement the amendments made by this section. 
(2)Foods of minimal nutritional valueIn promulgating the regulations, the Secretary shall review and (as necessary) revise the definition of foods of minimal nutritional value that is used to carry out the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(3)ProcedureThe promulgation of the regulations and the administration of the amendments made by this section shall be made without regard to chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(4)Congressional review of agency rulemakingIn carrying out this subsection, the Secretary shall use the authority provided under section 808(2) of title 5, United States Code. 
 
